
	

114 HJ 44 IH: Disapproving the action of the Council of the District of Columbia in approving section 3(a) of the Human Rights Amendment Act of 2014.
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 44
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Mrs. Hartzler (for herself, Mr. Flores, and Mr. Meadows) introduced the following joint resolution; which was referred to the Committee on Oversight and Government Reform
		
		JOINT RESOLUTION
		Disapproving the action of the Council of the District of Columbia in approving section 3(a) of the
			 Human Rights Amendment Act of 2014.
	
	
 That the Congress disapproves of the action of the District of Columbia Council described as follows: Section 3(a) of the Human Rights Amendment Act of 2014 (D.C. Act 20–605), signed by the Mayor of the District of Columbia on January 25, 2015, and transmitted to Congress pursuant to section 602(c)(1) of the District of Columbia Home Rule Act on March 6, 2015.
		
